Citation Nr: 0506404	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied, 
in pertinent part, entitlement to service connection for 
residuals of head injury.

The veteran originally appealed several issues from the 
October 1994 rating decision, including denials of service 
connection for several conditions, and the disability ratings 
assigned for several conditions.  At a May 1998 hearing 
before a Veterans Law Judge, the veteran withdrew several of 
the claims pending on appeal.  In November 2004, the 
representative wrote that the veteran was withdrawing all 
issues on appeal except for the claim of entitlement to 
service connection for residuals of head injury.  Thus, the 
claim for service connection for residuals of head injury is 
the only issue presently before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
residuals of a head injury other than a scalp laceration.  In 
this regard, service medical records show treatment for a 
scalp laceration following an October 1965 motor vehicle 
accident, and treatment for a head laceration and trauma in 
April 1966 in Vietnam.  Treatment notes include reports of 
frequent headaches continuing after the 1966 injury.

The veteran contends that he currently suffers from chronic 
headaches, blurred vision, and loss of balance.  VA medical 
treatment records from the 1990s show treatment for such 
symptoms.  Those records, however, do not address the 
possibility of a connection between those symptoms and head 
injury during service.  As such, an examination is in order.  
38 U.S.C.A. § 5103A.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination, to be conducted by 
a physician, to determine the etiology of 
any headaches, blurred vision, and loss 
of balance.  The veteran's claims file 
must be provided to the examiner for 
review.  The examiner should express 
opinions as to whether it is at least as 
likely as not that the veteran's 
headaches, blurred vision, and/or loss of 
balance are related to head injuries that 
he sustained in service in the 1960s.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case, and provide the parties an 
opportunity to respond.   The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


